Name: Commission Regulation (EEC) No 592/80 of 11 March 1980 amending Regulation (EEC) No 2819/79 as regards certain textile products originating in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 80 Official Journal of the European Communities No L 66/7 COMMISSION REGULATION (EEC) No S92/80 of 11 March 1980 amending Regulation (EEC) No 2819/79 as regards certain textile products origi ­ nating in Greece Greece, by reason of the changes in certain trade flows, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ('), and in particular Article 7 thereof, After consulting the Advisory Committee set up by Article 5 of that Regulation , Whereas by Regulation (EEC) No 2819/79 of 11 December 1979 (2 ), amended by Regulation (EEC) No 3047/79 (3), the Commission made subject to Commu ­ nity surveillance the importation of certain textile products originating in certain Mediterranean coun ­ tries which had signed Agreements establishing prefer ­ ential arrangements with the Community, including Greece ; Whereas such surveillance no longer seems necessary in respect of certain textile products originating in Article 1 The Annex to Regulation (EEC) No 2819/79 is hereby amended as follows : 1 . Categories 16 and 27 are deleted . 2 . In categories 26, 28 and 31 , the word 'Greece' in the column headed 'Third countries' is deleted . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities and shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 131 , 29 . 5 . 1979, p. 15 . (2 ) OJ No L 320 , 15 . 12 . 1979 , p. 9 . ( 3 ) OJ No L 343 , 31 . 12 . 1979 , p. 17 No L 66/8 Official Journal of the European Communities 12. 3 . 80 ANNEX Category CCT heading No NIMEXE code ( 1980) Description Units Third countries 16 61.01 B Vc) 1 2 3 61.01-51 ; 54 ; 57 Men's and boys' outer garments : Men's and boys ' woven suits ( including coordi ­ nate suits consisting of two or three pieces, which are ordered, packed , consigned and normally sold together), of wool , of cotton or of man-made textile fibres , excluding ski suits 1 000 pieces Greece 26 60.05 A II b) 4 cc) 1 1 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 1 000 pieces Greece 61.02 B II e) 4 bb) cc) dd) ee) Women's, girls' and infants ' outer garments : B. Other : 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Women's, girls' and infants' (other than babies) woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres 27 60.05 A II b) 4 dd) Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 1 000 pieces Greece 61.02 B II e) 5 aa) bb) cc) Women's , girls' and infants' outer garments : B. Other : 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts 28 60.05 A II b) 4 ee) 60.05-61 ; 62 ; 64 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts) other than babies' 1 000 pieces Greece 31 61.09 D 61.09-50 Corsets, corset-belts , suspender-belts , brassieres, braces, supenders , garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres , woven , knitted or crocheted 1 000 pieces Greece